DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification, filed 6-16-20, has been entered.

Election/Restrictions
Applicant’s election of Invention I (claims 1-9 and 19 – drawn to a smoking element and a cigarette) in the reply filed on 4-20-22 is acknowledged. Applicant did not indicate whether the election was made with or without traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Invention II – drawn to a method of incorporating a capsule into a smoking element) there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informality: “filler” should inserted before “and” at line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
		
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2014/156839 A1. 
Claims 1 and 19, WO’839 teaches a smokable element CG (pg1-2 – see English machine translation) comprising a distal end and a proximal end. See Figure 1A of the reference as shown below (annotations added by examiner). Element CG comprises a first cylindrical wrapper (i.e. “thin paper – pg2) extending from the distal end to the proximal end and having a first length – the first length being the complete distance between the distal end and the proximal end. Element CG comprises a chamber housing filter elements 202/203 (inside flexible casing 201), capsule CA-1 (pg2-3), and tobacco at its distal end to the left of filter element 202 (pg2-3). See Figure 1A of the reference shown below. The chamber is wrapped in second cylindrical wrapper 101 (pg2). The chamber has a distal end and a proximal end. See Figure 1A of the reference as shown below. The chamber has a second length which is the complete distance between the distal end of the chamber and the proximal end of the chamber. As demonstrated in Figure 1A – the second length is shorter than the first length. WO’839 teaches that at least some part of the distal end of the chamber is located inside the first cylindrical wrapper in that the first cylindrical wrapper covers the chamber. Capsule CA-1 is placed within the chamber (pg2-3). Capsule CA-1 comprises an inner liquid (for flavoring or other purposed – such as brandy and other liquids: pg1-3) contained within an outer breakable shell. Specifically, capsule CA-1 comprises breakable shell 10 (i.e. “side wall” – pgs3-4) which “breaks” at a bent portion 13 (pg405; Fig6). A smokable filler (i.e. tobacco – pg4-5) is placed within the first cylindrical wrapper and at least between said distal end of said chamber and the distal end of said smokable element. See Figure 1A of the reference shown below. The chamber provides support thereunder for capsule CA-1. Claim 1: The claim limitation of “wherein combustion … through said chamber” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. The claim limitation “wherein said outer … said inner liquid into said chamber” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. The claim limitation of “prior to said … said capsule has been broken” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element. Claim 19: The claim limitations of “wherein inhalation … flowing through said first and second wrappers” and “by applying inward …. said capsule” refer to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.

    PNG
    media_image1.png
    581
    1043
    media_image1.png
    Greyscale

Claim 2, the chamber is entirely inside the first cylindrical wrapper.
Claim 4, the chamber includes the smokable filler which meets the claim limitation of “a second portion” of the smokable material. See Figure 1A of the reference as shown above. The claim limitation of “breaking said shell results in a release of said inner liquid into said second smokable filler” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  
Claim 5, the chamber includes inner structure 201 (i.e. “flexible casing” – ¶s16-17) inside the second cylindrical wrapper that is configured to support capsule CA-1. The claim limitation of “prior to said capsule being broken and absorb said inner liquid once said capsule has been broken” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Con	sidering objective evidence present in the application indicating obviousness or
nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1-2, 4-5, and 19 above and further in view of Greenbaum (US 2019/0022158 A1).
Claim 3, the chamber includes the smokable filler. See Figure 1A of the reference as shown above.
Claim 3, WO’839 does not teach that the smokable filler in the chamber comprises a filler material different from the tobacco outside the chamber. The claim limitation of “breaking said shell … to said second smokable filler” refers to a method of use of the claimed smokable element and does not provide a structural feature(s) to the claimed smokable element.  
Greenbaum teaches mixing tobacco, of a smokable element such as a cigarette, with additives (i.e. cannabinoids) as health enhancers, harm reducers, and/or experience enhancers (¶2). Greenbaum is considered analogous art in that it is directed to a smoking filler.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided cannabinoids to the smokable filler of WO’839 because Greenbaum teaches mixing tobacco, of a smokable element such as a cigarette, with additives (i.e. cannabinoids) as health enhancers, harm reducers, and/or experience enhancers (¶2). Cannabinoids are a different smokable filler than the tobacco. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1-2, 4-5, and 19 above and further in view of Richardson (UA 106257 C2).
Claim 6, WO’839 does not recite that the second cylindrical wrapper (of the filter) has a thickness that is one of equal to or greater than two times that of a thickness of the first cylindrical wrapper (i.e. the wrapper about the tobacco).
However, a thickness of a tobacco wrapper relative to a thickness of a filter wrapper (where the second cylindrical wrapper of WO’839 is a filter wrapper) is variable as taught by Richardson. Richardson teaches a smoking article including a tobacco rod and a filter. In Richardson the thickness of the tobacco wrapper and the thickness of the filter wrapper may be equal (claim 6) or different (see English machine translation in paragraph beginning “In FIG. 8”). Richardson teaches the tobacco wrapper to have a thickness of 0.3-5mm and teaches the filter wrapper to have a thickness of 0.3-5mm (see English machine translation in paragraph beginning “In FIG. 8”) – demonstrating that the relative thicknesses changes (both wrappers providing necessary support to the smoking article) and is thus a result effective variable. Richardson is considered analogous art in that it is directed to a tobacco smoking article.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the thickness of the second cylindrical wrapper to be equal to or greater than two times that of a thickness of the first cylindrical wrapper such that optimal support is provided to all parts of smokable element CG. 

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/156839 A1 as applied to claim(s) 1-2, 4-5, and 19 above and further in view of Vu (US 10,172,897 B2) and Turner (US 9,532,593 B2).
Claims 7-9, WO’839 does not teach that the liquid in capsule CA-1 is at least one cannabinoid (claim 7) or at least one terpenoid (claim 8) or at least one flavonoid (claim 9) – though WO’839 does desire the capsule’s liquid to impart flavoring (pg1-4).
Tuner teaches the use of cannabinoids and terpenoids smoked herbal blends in cigarette form – i.e. herbs wrapped in rolling paper to form a thin cylinder similar to a cigarette (c4 L49-55) for their therapeutic benefits and psychological effect (c1 L1-26). Turner is considered analogous art in that it is directed to a smoking article.
Vu teaches capsule, containing a liquid comprising flavonoids, as a means of delivery of the liquid to a user (c25 L63 to c26 L10; c26 L25-57; WO’839 desires the capsule’s liquid impart flavoring (¶19)). Other materials in the liquid may be delivered in the same manner in Vu -- cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures. Vu is considered analogous art in that it is directed to cannabinoid, terpenoid, and flavonoid delivery to a user.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in WO’839 that the liquid may be cannabinoids, multiple cannabinoid mixtures, cannabinoid-terpene mixtures, cannabinoid-terpene-flavonoid, terpene, multiple terpene and terpene-flavonoid mixtures in the capsule as Vu teaches a capsule is a well-known and conventional vehicle for delivering such materials with Turner demonstrating the well-known and conventional use of cannabinoids and terpenoids in cigarettes for their therapeutic benefits and psychological effect – further WO’839 desires the capsule’s liquid impart flavoring (pg2-5).

Prior Art of Record
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure. Becker teaches flavorized cigarettes having microcapsules. Ruben teaches cigarettes for medical therapy. Quinn teaches a tobacco material having microcapsules of flavoring. Sherman teaches a cigarette capsule. Waterbury teaches a cigarette capsule. Chen teaches a tobacco surrounded smoking article. Smith teaches a cigarette substitute having flavoring. Karles teaches a capsule for inclusion into a smoking article.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745